Title: From John Quincy Adams to Charles Francis Adams, 19 January 1818
From: Adams, John Quincy
To: Adams, Charles Francis


				N. 2.
					My dear Charles.
					Washington 19. January 1818.
				
				Your new-years day Letter was received with much pleasure. I had heard something before, about your having had the Φ. Β. K. medal to wear for a week, and generally that Mr Gould was well satisfied with your attention to your studies, and with your good conduct; all which was very delightful to your mother and me—But it would have been still more agreeable if you had written that you continued to keep your Journal, as well as your Letter Book with punctuality. As you have kept at the head of your Class, and were about to be put into another book, I hope that in due time you will be as your brother John has been, promoted to a higher Class—But I wish to be more informed about your studies, and wish you to write me, how many Classes there are in your School, in what Class you are at present, and what books you are learning. Also how long Mr Gould thinks it will be before you can be prepared to enter the University.—You say you have heard that the private tuition at the writing school which you attend is too dear and of how many more Quarters you are to go to it—I never thought any useful instruction for my children too dear, and as long as you can acquire it in writing and cyphering by attending at the private school, I shall very willingly pay the Quarter’s Bill—You have laid the foundation of writing a good hand, the benefit of which you will enjoy, all your life—Cyphering will be no less advantageous, and it is quite necessary that your schooling in that, because, you have from carelessness or some other cause, been very slow in your progress in Arithmetic—Pray let me know among other things how it is at present. What rule you are now learning, and whether you have yet got the multiplication table perfectYour mother gives her love to you, and I am your affectionate father.
				
					John Quincy Adams.
				
				
			